Carley, Judge.
In Coleman v. Clark, 154 Ga. App. 188 (267 SE2d 824) (1980), this court affirmed the denial of Mrs. Coleman’s motion for directed verdict but reversed the grant of a directed verdict in favor of Colt Industries Operating Corporation against Mrs. Coleman on her cross-claim. On certiorari, the Supreme Court reversed that portion of our judgment which reversed the trial court’s grant of a directed verdict in favor of Colt. The Supreme Court specifically reinstated the trial court’s grant of a directed verdict to Colt on the issue of degree of negligence and indemnification. Accordingly, the judgment of the Supreme Court is made the judgment of this court and the judgment of the trial court is affirmed in its entirety.

Judgment affírmed.


Deen, P. J., and Shulman, P. J., concur.